Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 4, 10, and 13 are objected to because of the following informalities: 
Claims 4 and 13: in line 1 of each claim, “instructed” should read “constructed”.  
Claim 10: in line 17, “the stylet having” should read “the stylet wire having”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman et al. (US 2013/003865) in view of Chitre (US 2013/0066331). Bridgeman discloses a stylet assembly for use in positioning a body implantable lead, the stylet assembly comprising a stylet wire (72) configured to extend through a lumen of the body implantable lead, the stylet wire having a length extending between a distal end and a proximal end, and a stylet handle (120,122) configured to serve as a user grip for manipulation of the stylet wire, the stylet handle defining a longitudinally oriented through-bore sized to retain a proximal portion of the stylet wire (figs. 7a-7b), such that a distal portion of the stylet wire extends distally from a distal end of the stylet handle, the stylet handle further comprising a proximately positioned track (126) and tab (enlarged portion near 130; see examiner-annotated reproduction of a portion of fig. 7C below), the track configured to retain a bent proximal end portion of the stylet wire. The language “wherein the length of the stylet wire is selected during assembly of the stylet assembly to conform to a corresponding length of the body implantable lead within a predefined tolerance” is considered a recitation of intended use. Nonetheless, Bridgeman discloses selecting a length of stylet wire during assembly to conform to a corresponding length of the body implantable lead within a predefined tolerance as understood in view of par. [0048]-[0053]. 

    PNG
    media_image1.png
    486
    312
    media_image1.png
    Greyscale

Regarding claim 10, Bridgeman discloses a lead kit comprising a stylet assembly as discussed above in detail, and an implantable neurostimulator lead (14), the stylet assembly for use in positioning the implantable lead into the body of the patient. The lead has a proximal end configured to be operably coupled to a medical device (pulse generator 12; fig. 4A) and a distal end configured to be positioned in communication with body tissue of the patient for electrical stimulation thereof. The implantable lead includes an electrical conductor extending between the proximal end and the distal end of the lead (see [0041], contact rings 15 at proximal end electrically coupled to one or more electrodes 18 at distal end; this electrical coupling is considered the electrical conductor), an electrode head affixed to the distal end having one or more electrodes (18) in communication with the electrical conductor, the electrode head configured to be exposed to the body tissue for the supply of an electrical impulse thereto, and a body (40; [0027]) defining a longitudinally oriented lumen (78) extending between the proximal end and a lumen termination point in proximity to the distal end ([0044]). 
Regarding claims 1 and 10, Bridgeman is silent on the material of the tab of the stylet handle, and therefore it is unclear whether the tab is meltable into the track.
Chitre teaches that it is known to construct the handle (163) of a stylet assembly out of a thermoplastic such as acrylonitrile butadinene styrene (“ABS”) ([0019]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bridgeman to construct the stylet handle from a thermoplastic such as ABS in view of Chitre’s teaching that such a material is known in the art as satisfactory for the construction of a stylet handle and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). When the handle of Bridgeman is modified to be made of ABS as taught by Chitre, the tab of the handle is meltable into the track to securely fasten the stylet wire to the stylet handle and inhibit rotation of the stylet wire relative to the stylet handle, noting that this is recitation of intended use and the prior art tab must only be capable of melting into the track in the claimed manner in order to meet this limitation. 
Regarding claims 2, 4, 11, and 13, it would have been obvious to construct the stylet from a combination of linear elastic metal and super-elastic metal as understood in view of par. [0045], [0047], and [0056] of Bridgeman, in order to provide resistance to both kinking and buckling forces, wherein the linear elastic metal may be tungsten metal alloy or a stainless steel metal alloy as understood in view of ([0045]). 
Regarding claims 3 and 5, the bent proximal end portion of the stylet wire includes a bend of about 90 degrees. See the examiner-annotated reproduction of fig. 7C below, wherein the section considered the bent proximal end portion has been boxed in.

    PNG
    media_image2.png
    395
    882
    media_image2.png
    Greyscale

Regarding claims 6 and 15, the stylet handle is constructed of plastic as taught by Chitre (ABS; ([0019]).
Claim(s) 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman in view of Chitre as applied to claims 1 and 10 above, and further in view of Johnston et al. (US 5,843,153). Bridgeman in view of Chitre discloses the invention substantially except for an orientation member as claimed.
Johnston discloses another stylet assembly having stylet handle and a stylet wire. The handle includes an orientation member comprising a flat surface (31; fig. 2) on an otherwise cylindrical portion of the stylet handle, the orientation member configured to provide a rotational orientation reference to a user during a positioning of the lead (col. 6, ll. 15-32). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bridgeman to construct the handle to comprise a cylindrical portion with an orientation member in the form of a flat surface positioned on the otherwise cylindrical portion of the stylet handle as taught by Johnston to advantageously allow the user to determine the rotational orientation of the lead and stylet wire within the body. 
Claim(s) 7, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman in view of Chitre as applied to claim 1 above, and further in view of Thompson-Nauman et al. (US 2014/0330248). Bridgeman in view of Chitre discloses the invention substantially except for an orientation member as claimed.
Thompson-Nauman discloses that it is known to include an orientation member comprising a keyed member (220a; fig. 4; noting that “keyed” member of instant application comprises a protrusion) extending radially outward from a cylindrical portion of a handle of a lead implantation tool, the orientation member configured to provide a rotational orientation reference to a user during a positioning of a lead ([0060], [0069]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bridgeman to construct the handle to comprise a cylindrical portion with a keyed member extending radially outward therefrom as taught by Thompson-Nauman to advantageously allow the user to determine the rotational orientation of the lead and stylet wire within the body by looking at prominently visible protrusion (220a) on the handle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 6/30/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771